        CASE 0:21-cv-01164-ECT-KMM Doc. 17 Filed 07/09/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


ADX Labs, Inc., a Delaware Corporation;             File No. 21-cv-1164 (ECT/KMM)
ADX Holdings Pte. Ltd., a Singapore
Limited Liability Company; Acesse
Corporation, a Nevada Corporation; and
Steven Renner,

             Plaintiffs,
                                                                 ORDER
v.

Ciprian Pungila and SciTech Software
S.R.L., a Romanian Limited Liability
Company,

           Defendants.
________________________________________________________________________

Donna Reuter, Caitlin L.D. Hull, and R.J. Zayed, Dorsey & Whitney LLP, Minneapolis,
MN, for Plaintiffs.

Lukas Dustin Jonathon Toft, Fox Rothschild LLP, Minneapolis, MN, for Defendants.


      This matter is before the Court on Plaintiffs’ motion for expedited discovery and a

preliminary injunction [ECF No. 5] and Defendants’ motion for expedited discovery [ECF

No. 15].1 A hearing was held on the motions on July 9, 2021. ECF No. 16. For the reasons

stated on the record at the hearing, and based on all the files records and proceedings in

this case, IT IS ORDERED that:




1
       Defendants’ requested expedited discovery in their memorandum in response to
Plaintiffs’ motions, ECF No. 15, and this request will be construed as a motion.
        CASE 0:21-cv-01164-ECT-KMM Doc. 17 Filed 07/09/21 Page 2 of 3




       1.     Plaintiffs’ Motion for Expedited Discovery and Expedited Preliminary

Injunction [ECF No. 5] is GRANTED in part as follows:

              a. Pursuant to Federal Rule of Civil Procedure 65, Defendants Ciprian

                  Pungila and SciTech Software S.R.L., and each of their officers, agents,

                  servants, employees, attorneys, and other persons who are in active

                  concert or participation with either or both of them, are preliminarily

                  enjoined from causing the transfer, dissipation, withdrawal, conversion,

                  exchange, encumbrance, assignment, sale, disbursement, or any other

                  disposition in any manner of cryptocurrencies or other property held in

                  or transferred to account addresses identified in Exhibit A to the

                  Declaration of Sean Anderson [ECF No. 9-1 at 1–4], until further order

                  of the Court.

              b. Plaintiffs are not required to post a bond.

              c. Pursuant to Fed. R. Civ. P. 45, Plaintiffs may serve the subpoenas

                  attached as exhibits to the Declaration of Donna Reuter [ECF No. 10-1].

       2.     Defendants’ motion for expedited discovery [ECF No. 15] is GRANTED.

Pursuant to Fed. R. Civ. P. 45, Defendants may serve the subpoenas attached as Exhibit E

to their motion [ECF No. 15-6].

       3.     The granting of the Parties’ motions for expedited discovery resolves no

issues within the scope of Fed. R. Civ. P. 45(d), (e), (f), and (g). In other words, apart from

authorizing the expedited timing of this discovery, this Order resolves no issues regarding

the propriety of the discovery.

                                              2
        CASE 0:21-cv-01164-ECT-KMM Doc. 17 Filed 07/09/21 Page 3 of 3




      4.     The Parties may by motion seek modification of this Order based on the

submission of additional legal authorities or evidence gained through discovery.




Date: July 9, 2021                       s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                            3
